Citation Nr: 0407123	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-21 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
shin splints.  

2.  Entitlement to service connection for a lower back 
disability, to include as secondary as to bilateral pes 
planus.

3.  Entitlement to service connection for a neck disability, 
to include as secondary to bilateral pes planus.  

4.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel
 

INTRODUCTION

The veteran served on active duty from March 1984 to January 
1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In May 2003, the veteran testified at a videoconference 
hearing before the undersigned Member of the Board.  A 
transcript of this hearing is associated with the claims 
folder. 


REMAND

After a review of the claims folder, the Board concludes that 
further development of this case is required.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).    

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

The RO sent the veteran a letter in February 2002 which was 
intended to apprise her of her rights in the VA claims 
process.  However, while this letter addressed her back and 
neck claims, the letter did address her pes planus claim.  
Accordingly, on Remand the RO should ensure compliance with 
all applicable notice and duty to assist provisions of the 
VCAA. 

With respect to the claim to reopen a previously denied claim 
of service connection for shin splints, a remand is necessary 
to provide the veteran with a statement of the case (SOC).  
Under pertinent VA regulations, a written communication from 
a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement (NOD).  While special wording is not required, 
the NOD must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (2003).  

By rating action in April 2003, the veteran's claim to reopen 
her claim for service connection for shin splints was denied.  
The veteran was informed of this decision by letter in April 
2003.  At the veteran's hearing before the undersigned in May 
2003, the veteran's representative noted that she had 
expressed disagreement with the April 2003 rating action and 
that a notice of disagreement had been filed at the RO.  
While the notice of disagreement referenced during the 
hearing is not presently associated with the claims folder, 
the Board notes that the veteran's disagreement is 
memorialized in the written transcript of the hearing.  As it 
is clear that the veteran is expressing disagreement with the 
denial to reopen her claim for service connection for shin 
splints, the Board will construe the statements made during 
the course of the May 2003 hearing as an NOD to the April 
2003 rating action.  

Because the NOD placed the issue in appellate status, the 
matter must be remanded for the RO to issue a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

In addition to the foregoing, medical evidence was received 
in March 2003 and March 2004 that was not associated with the 
claims folder when the RO issued statements of the case 
(SOCs) addressing the issues on appeal in November 2002 and 
January 2003.  These additional records include private 
outpatient treatment records documenting treatment for a 
variety of musculoskeletal disorders including treatment for 
back and neck problems, as well as the report of an MRI of 
the thoracic spine in December 2003.  Applicable VA 
regulations require that pertinent evidence submitted by an 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304(c) (2003).  A review of the claims folder does not 
indicate that any such waiver has been received.  Therefore, 
remand is required the preparation of an SSOC that considers 
this additional evidence.

Additionally, during her hearing before the Board, the 
veteran indicated that an April 2003 medical opinion from 
Stephen R. Porter, NFP, had been submitted to the RO.  This 
record is not presently associated with the claims folder.  
On remand, efforts should be made to associate a copy of this 
opinion with the claims folder. 

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The RO should send the veteran a 
letter in response to her claim for an 
increased rating for pes planus that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include 
informing the veteran that she should 
submit any pertinent evidence in her 
possession.  The RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and her representative 
and request them to submit the 
outstanding evidence.

2.  The RO also should furnish the 
veteran and her representative a 
statement of the case addressing the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for shin 
splints.  The veteran should also be 
informed of the requirements to perfect 
an appeal with respect to this issue.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated or evaluated the veteran 
for low back and/or neck problems since 
March 2003.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO should 
so inform the veteran and her 
representative and request them to 
provide the outstanding evidence.

4.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  In addition, the 
RO should undertake any other indicated 
development. 

5.  Then, the RO should readjudicate the 
issues of service connection for low back 
and neck disabilities and a rating in 
excess of 10 percent for pes planus on a 
de novo basis.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and her representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until she is otherwise notified 
by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



